Exhibit 10.1

EXECUTION VERSION

SEVERANCE AGREEMENT AND GENERAL RELEASE

This Severance Agreement and General Release (“Agreement”) is entered into by
and between IES Holdings, Inc., f/k/a Integrated Electrical Services, Inc. (the
“Company”), and Gary S. Matthews (“Employee”), as follows:

WHEREAS, Employee resigned his employment with the Company effective July 31,
2020;

WHEREAS, Employee and the Company now desire to reach a complete and final
settlement of all differences between them;

WHEREAS, Employee and the Company have agreed that, for purposes of achieving a
final settlement of all differences between Employee and the Company, the
parties shall implement the post-termination provisions of Employee’s operative
agreements with the Company applicable to the termination of Employee’s
employment without Cause (as defined in the Company’s Amended and Restated
Executive Officer Severance Benefit Plan (“Executive Severance Plan”)), which is
included as Exhibit H to Employee’s Employment Agreement dated February 28, 2019
(the “Employment Agreement”) (attached to this document as Exhibit A);

NOW, THEREFORE, in consideration of all of the above and of the mutual promises
contained herein, Employee and the Company agree as follows:

1.    Employee Termination.

(a)    Effective Termination Date. The Company and Employee acknowledge and
agree that Employee’s position as an officer and director of the Company and all
of its subsidiaries, affiliates, joint ventures, partnerships or any other
business enterprises, as well as any office or position as a fiduciary or with
any trade group or other industry organization which he holds on behalf of the
Company or its subsidiaries or affiliates, was automatically terminated
effective at 5:00 pm on July 31, 2020 (the “Effective Termination Date”).

2.    Termination Payments. In consideration for Employee’s promises contained
herein, and provided that Employee executes this Agreement and returns it to the
Company prior to expiration of the fifty (50) day review period identified in
Section 3.02 of the Executive Severance Plan, and does not challenge or revoke
any portion of this Agreement, including, the General Release of Claims in
Section 3 or the ADEA Release in Section 4 (collectively, the “Releases”), by
mutual agreement of the parties, Employee shall be entitled to receive the
following (referred to collectively as the “Termination Payments”):

(a)    Severance Pay. Subject to lawful deduction, the gross sum of $650,000,
equal to twelve (12) months of Employee’s Base Pay as of the Effective
Termination Date (“Severance Pay”). Employee’s Severance Pay represents the
payment contemplated by Section 4.01(b) of the Executive Severance Plan,
Employee acknowledges and agrees that payment of the Severance Pay shall be made
pursuant to the Company’s regular payroll practices over the one-year period
commencing on the first regular payroll date that is at least twenty-one days
following the Effective Termination Date, contingent upon the Releases in this
Agreement having become effective and non-revocable (i.e., that eight days have
passed following Employee’s unrevoked execution of this Agreement).

 

SEVERANCE AGREEMENT AND RELEASE – GARY S. MATTHEWS   



--------------------------------------------------------------------------------

(b)    Annual Bonus. Subject to lawful deduction, the gross sum of $475,000,
representing an agreed lump sum payment to be made in lieu of the annual bonus
opportunity pursuant to Section 4.01(c) of the Executive Severance Plan.
Employee acknowledges and agrees that this payment shall be paid to Employee on
the date immediately following the date the Releases in this Agreement have
become effective and non-revocable. Employee acknowledges and agrees that no
amount is owed to him for any Annual Bonus (as defined in the Executive
Severance Plan) for Fiscal Year 2019 or any other prior fiscal year of the
Company.

(c)    Cash Payment in Lieu of Outplacement Services. Subject to lawful
deduction, the gross sum of $20,000 in lieu of the outplacement services
described in Section 4.01(f) of the Executive Severance Plan. Employee
acknowledges and agrees that this payment will be made immediately following the
date the Releases in this Agreement have become effective and non-revocable.

(d)    Long-Term Incentive Award. 5,000 shares of the Company’s common stock,
representing an agreed share grant to be made in lieu of the portion of the
award to which Employee would have been entitled pursuant to Section 4.01(d) of
the Executive Severance Plan and Employee’s Amended and Restated 2006 Equity and
Incentive Plan Restricted Stock Award Agreement dated December 16, 2019 for the
performance period from October 1, 2019 to September 30, 2022. Employee
acknowledges and agrees that such 5,000 shares shall be paid to Employee as soon
as practicable following the date the Releases in this Agreement have become
effective and non-revocable.    For the avoidance of doubt, the Company and
Employee acknowledge and agree that, pursuant to the terms of Employee’s Amended
and Restated 2006 Equity and Incentive Plan Restricted Stock Award Agreement
dated March 4, 2019 (the “March 2019 Award Agreement”) and as a result of the
termination of Employee’s employment with the Company on the Termination
Effective Date, the Vesting Percentage (as such term is defined in the March
2019 Award Agreement) shall be zero (calculated in accordance with the formula
identified in Section 3 of the March 2019 Award Agreement) and none of the
restricted shares of the Company’s common stock comprising the award under the
March 2019 Award Agreement shall vest.

(e)    Time-Based Award. 60,000 shares of the Company’s common stock. This
distribution represents a full distribution of that portion of the 80,000
restricted shares of the Company’s common stock granted to Employee pursuant to
Section 5.C.1 of the Employment Agreement (the “Time-Based Award”) that remained
unvested immediately prior to the Termination Effective Date and that
automatically vest in the event that Employee is terminated without Cause (as
defined in the Executive Severance Plan). Employee acknowledges and agrees that
such 60,000 shares shall be paid to Executive as soon as practicable, and in any
event within ten (10) days, following the date the Releases in this Agreement
have become effective and non-revocable. Both Employee and the Company
acknowledge and agree that the other 20,000 restricted shares of the Company’s
common stock originally comprising the Time-Based Award vested on March 4, 2020
pursuant to Section 5.C.1 of the Employment Agreement and were paid to Employee
prior to the execution of this Agreement.

(f)    First Stock Price-Based Award. 20,000 shares of the Company’s common
stock. This distribution represents the complete distribution of the 20,000
restricted shares of the Company’s common stock granted to Employee pursuant to
Section 5.C.2 of the Employment Agreement (the “First

 

SEVERANCE AGREEMENT AND RELEASE – GARY S. MATTHEWS    2



--------------------------------------------------------------------------------

Stock Price-Based Award”) and that automatically vest in the event that Employee
is terminated without Cause (as defined in the Executive Severance Plan).
Employee acknowledges and agrees that the shares comprising the First Stock
Price-Based Award shall be paid to Executive as soon as practicable, and in any
event within ten (10) days, following the date the Releases in this Agreement
have become effective and non-revocable.

(g)    Second Stock Price-Based Award. Subject to lawful deduction, the gross
sum of $1,100,000, representing an agreed lump sum payment to be made in lieu of
the portion of the award to which Employee would have been entitled pursuant to
Section 5.C.3 of the Employment Agreement. Employee acknowledges and agrees that
the payment shall be made immediately following the date the Releases in this
Agreement have become effective and non-revocable.

(h)    COBRA. An amount, paid on the first business day of each month beginning
the first month following the Effective Termination Date, equal to 100% of the
applicable monthly COBRA premium under the Company’s group health plan for the
coverage elected by Employee and his eligible dependents, continued for the
lesser of (i) twelve (12) months or (ii) until such COBRA coverage for Employee
(and his dependents) terminates.

Employee acknowledges and agrees that all payments owed to him by the Company,
including but not limited to any payments outlined in the Employment Agreement
or the Executive Severance Plan, are expressly outlined in this Section 2 of
this Agreement and that Employee is not entitled to any amounts as of the date
hereof other than the Termination Payments detailed above and any Accrued Rights
(as defined by Section 14(a) of the Executive Severance Plan) as of the
Effective Termination Date. Employee further acknowledges and agrees he shall
submit for reimbursement any unreimbursed, reasonable business expenses relating
to his employment with the Company with appropriate supporting documentation to
the Company in accordance with Company policy, but in no event, later than by
August 15, 2020.

3.    General Release of Claims. In exchange for the Company’s promises and
covenants contained herein, as well as Employee’s receipt of the Termination
Payments, and subject to the provisions contained within this Agreement,
Employee promises and agrees to release, hold harmless, and forever discharge
the Company, as well as its respective current and former officers, directors,
attorneys, agents, employees, predecessors, successors, affiliates, and assigns,
in their individual or business capacities (otherwise referenced, collectively,
as “the Released Parties” in this Agreement), jointly and severally, from any
personal injuries, claims, damages, fees, costs, or other equitable, statutory,
or common law relief for any causes of action, obligations, contracts, torts,
claims, demands, or suits, of whatever character, known or unknown, fixed or
contingent, liquidated or unliquidated, whether asserted or unasserted, through
the date this Agreement is executed, including, but not limited to, any such
liabilities, claims, actions, demands, and/or causes of action arising out of or
in any way relating to his employment, Employee’s Employment Agreement, the
Executive Severance Plan, the Amended and Restated 2006 Equity Incentive Plan,
the Company’s Long-Term Incentive Plan Annual Grant Program and any other equity
incentive award, with the Company and/or any of the Released Parties, including
the tax consequences thereof, and any other actions or inactions of the Company
and/or any of the Released Parties through the date this Agreement is executed.
Employee’s release of claims shall apply specifically, but not be limited to,
claims under the Civil Rights Act of 1964, the Civil Rights Act of 1866, the
Americans With Disabilities Act, the Texas Labor Code, the Texas Commission on
Human Rights Act, Connecticut wage and hour laws, the Connecticut Fair
Employment Practices Act, the Fair Labor Standards Act, the Family and Medical
Leave Act, the Employee Retirement Income

 

SEVERANCE AGREEMENT AND RELEASE – GARY S. MATTHEWS    3



--------------------------------------------------------------------------------

Security Act, and any other federal, state, or local statute(s) or other law(s)
prohibiting discrimination or harassment in employment or granting rights to an
employee arising out of an employment relationship, as well as any claims for
wages, employee benefits, vacation pay, severance pay, health or welfare
benefits, bonus compensation, or other remuneration, damages, fees, costs or
other relief for any obligations, contracts, claims for defamation, invasion of
privacy, intentional or negligent infliction of emotional distress, negligence,
gross negligence, estoppel, misrepresentation, express or implied duties of good
faith and fair dealing, refusal to perform an illegal act, wrongful discharge,
and/or torts for any and all alleged acts, omissions, or events through the date
this Agreement is executed by Employee. Nothing herein is intended to or shall
be construed to release any vested benefits Employee may have earned or accrued
as a result of his employment with the Company. Employee further waives and
releases the Company and the Released Parties from any claims that this
Agreement was procured by fraud or signed under duress or coercion so as to make
the releases in this Agreement not binding.

4.    ADEA Release. Employee hereby fully, finally, and completely releases the
Company and the Released Parties of and from any and all claims, charges, or
causes of action arising on or before the date this Agreement is executed under
the Age Discrimination in Employment Act and the Older Workers’ Benefit
Protection Act, 42 U.S.C. §§ 1981, 1983, 1985 (“ADEA”), which prohibit age
discrimination in employment (the “ADEA Release”), and hereby acknowledges and
agrees that:

(a)    this Agreement, which includes the ADEA Release, was negotiated at
arms-length;

(b)    this Agreement, which includes the ADEA Release, is worded in a manner
that Employee fully understands;

(c)    Employee specifically waives any rights or claims under the ADEA;

(d)    Employee knowingly and voluntarily agrees to all of the terms set forth
in this Agreement, which includes the ADEA Release;

(e)    Employee acknowledges and understands that any claims under the ADEA that
may arise after the Effective Termination Date are not waived;

(f)    the rights and claims waived in this Agreement, which includes the ADEA
Release, are in exchange for consideration over and above anything to which
Employee was already undisputedly entitled;

(g)    Employee has been and hereby is advised in writing to consult with an
attorney prior to executing this Agreement, including the ADEA Release;

(h)    Employee understands that he has been given a period of at least
twenty-one (21) calendar days, beginning the date immediately following the date
he was provided with a copy of this Agreement, to consider the ADEA Release
prior to executing it; and

 

SEVERANCE AGREEMENT AND RELEASE – GARY S. MATTHEWS    4



--------------------------------------------------------------------------------

(i)    Employee understands that he has been given a period of seven (7) days
from the date of the execution of the ADEA Release to revoke the ADEA Release,
and understands and acknowledges that the ADEA Release will not become effective
or enforceable until the revocation period has expired.

If Employee elects to revoke this release of age discrimination claims,
revocation must be in writing and presented to Sarah Kerrigan at
sarah.kerrigan@ies-co.com, with a copy to Mary Newman at mary.newman@ies-co.com,
within seven (7) days from the date of his execution of this Agreement that
contains the ADEA Release. Employee further agrees that only material changes in
the terms of this Agreement shall affect or restart the above-referenced 21-day
consideration period.

Employee understands that nothing in this Agreement is intended to interfere
with or deter Employee’s right to challenge the waiver of a claim under the ADEA
or state law age discrimination claim or the filing of an ADEA charge or ADEA
complaint or state law age discrimination complaint or charge with the EEOC or
any state discrimination agency or commission or to participate in any
investigation or proceeding conducted by those agencies. Further, Employee
understands that nothing in this Agreement would require Employee to tender back
the money received under this Agreement if Employee seeks to challenge the
validity of the ADEA or state law age discrimination waiver, nor does Employee
agree to ratify any ADEA or state law age discrimination waiver that fails to
comply with the Older Workers’ Benefit Protection Act by retaining the money
received under this Agreement. Further, nothing in this Agreement is intended to
require the payment of damages, attorneys’ fees, or costs to the Company should
Employee challenge the waiver of an ADEA or state law age discrimination claim
or file an ADEA or state law age discrimination suit except as authorized by
federal or state law.

5.    Rights not Waived. Employee represents that he has not filed any charges,
complaints, or other proceedings against the Company or any of the Released
Parties that are presently pending with any federal, state, or local court or
administrative or governmental agency. Notwithstanding this release of
liability, this Agreement does not waive, release or discharge: (i) any right to
file an administrative charge or complaint with, or testify, assist or
participate in an investigation, hearing, or proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”), National Labor Relations Board
(“NLRB”), the Texas Workforce Commission or comparable state or local agency;
however, Employee understands and agrees that Employee is waiving any and all
rights to recover any monetary or personal relief or recovery as a result of
such filed charge or administrative complaint; (ii) claims that cannot be waived
by law, such as claims for unemployment benefit rights and workers’
compensation; (iii) claims for indemnity under any indemnification agreement
with the Company or under its organizational documents, as provided by
applicable state law or under any applicable insurance policy with respect to
Employee’s liability as an employee, director or officer of the Company or its
affiliates; (iv) claims Employee may have as an employee participating in the
Company’s qualified retirement plan; and (v) Employee’s right to receive award
or monetary recovery pursuant to the Securities and Exchange Commission’s
whistleblower program. Employee does not need prior authorization to make such
reports or disclosures and is not required to notify the Company that he has
made any such report or disclosure.

6.    Acknowledgements and Obligations of Employee.

(a)    Employee represents and warrants that, with respect to the Company’s
equity securities, any and all transactions reportable under Section 16 of the
Securities Exchange Act of 1934, as amended, that occurred on or prior to the
Effective Termination Date have been timely and properly reported by Employee to
the Company in accordance with the Company’s policies and procedures.

 

SEVERANCE AGREEMENT AND RELEASE – GARY S. MATTHEWS    5



--------------------------------------------------------------------------------

(b)    Employee agrees to reasonably cooperate with the Company and use
Employee’s best efforts in responding to all reasonable requests by the Company
for assistance and advice relating to matters and procedures in which Employee
was involved. Employee also covenants to cooperate in defending or prosecuting
any claim or other action which arises, whether civil, criminal, administrative
or investigative, in which Employee’s participation is required in the best
judgment of the Company by reason of Employee’s former employment with the
Company. Upon the Company’s request, Employee will use Employee’s best efforts
to attend hearings and trials, to assist in effectuating settlements, and to
assist in the procuring of witnesses, producing evidence, and in the defense or
prosecution of said claims or other actions. The Company agrees to pay or
reimburse Employee for his reasonable and necessary travel and other direct
expenses incurred to comply with Employee’s obligations under this Section.

7.    Return of Company Property and Proprietary Information. Employee hereby
represents that he has returned all property belonging to the Company (other
than the laptop computer assigned to him by the Company and its contents, and as
otherwise permitted in writing by the Company), including but not limited to:
USB drives, external hard drives, and/or software; telephones or personal data
assistants; other equipment; keys and/or access cards or devices; credit cards;
books or other publications; board materials; current or prospective client
and/or customer lists or information; all company-related emails, files, or
folders on Employee’s personal computers or communication devices, including
training materials, acquisition diligence materials and integration plans; and
other business records such as memoranda, letters, email communications, text
messages, lists of fees, personnel data, employee lists, salary and benefits
information (other than relating to Employee), lists of suppliers and vendors,
financial data, training materials, marketing plans, notes, records, reports,
manuals, handbooks, forms, formulas, contracts, catalogs, instructions, and all
other documentation (whether in draft or final and electronic or hard copy form)
relating to the Company’s business, and any and all other documents containing
Proprietary Information (as defined below) furnished to Employee by any
representative of the Company or otherwise acquired or developed by Employee in
connection with his employment with the Company, regardless of the manner in
which Employee acquired possession of the documents or property (collectively,
“Recipient Materials”). The Recipient Materials shall at all times be the
property of the Company. The parties agree and acknowledge that Employee may
keep as his personal property the laptop computer assigned to him by the
Company, provided he first present the computer to Ali Nazarali at the Company,
5433 Westheimer Road, Suite 500, Houston, Texas within five days of the date of
execution of this Agreement so that the Company may remove all Company
confidential information and Company-licensed software from the computer, and
the Company shall then send the computer back to Employee within 5 business days
of its receipt of the computer. Employee represents that he has returned to the
Company any Recipient Materials and any copies thereof which are in his
possession, custody, or control, including Recipient Materials retained by
Employee in his office, automobile, personal electronic devices, or at his home.

8.    Confidentiality. As part of this Agreement, and except as required by law,
Employee agrees to keep the terms and conditions of this Agreement strictly
confidential and may not disclose such terms and conditions to anyone except
Employee’s spouse or domestic partner, attorneys, accountants, and/or tax
preparers, provided that such persons have agreed to keep such information
confidential. Employee further expressly understands that he shall not disclose
the existence or content of this Agreement to any third party, such as a press
organization, an internet site or chat room, or

 

SEVERANCE AGREEMENT AND RELEASE – GARY S. MATTHEWS    6



--------------------------------------------------------------------------------

employees and former employees of the Company. Notwithstanding the foregoing,
nothing in this Agreement prevents Employee from participating in any
investigation or proceeding conducted by the EEOC, NLRB, or comparable state or
local agency.

In addition, Employee acknowledges that he will keep confidential all
proprietary information of the Company, its clients, and vendors that he has had
access to while an employee of the Company (collectively, the “Proprietary
Information”), and agrees not to use or disclose such Proprietary Information to
others without the prior written permission of the Company. Further, Employee
agrees not to divulge to any other person or entity any information that the
Company has previously indicated to Employee should be kept confidential either
through oral or written communications, agreements, and/or handbooks, including
the Company’s Legal Compliance and Corporate Policy. Notwithstanding the
foregoing, nothing in this Agreement prohibits Employee from reporting possible
violations of federal law or regulation to any government agency or entity or
making other disclosures that are protected under whistleblower provisions of
laws. Employee does not need prior authorization to make such reports or
disclosures and is not required to notify the Company that he has made any such
report or disclosure.

9.    Notice of Immunity Under the Economic Espionage Act of 1996, as amended by
the Defend Trade Secrets Act of 2016 (“DTSA”). Employee will not be held
criminally or civilly liable under any federal or state law for any disclosure
of a trade secret that: (i) is made in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney and solely
for the purpose of reporting or investigating a suspected violation of law; or
(ii) is made in a complaint or other document that is filed under seal in a
lawsuit or other proceeding. If Employee files a lawsuit for retaliation by the
Company for reporting a suspected violation of law, Employee may disclose the
Company’s trade secrets to his attorney and use the trade secret information in
the court proceeding if Employee files any document containing the trade secret
under seal and does not disclose the trade secret, except pursuant to court
order.

10.    Non-Disparagement. Employee agrees not to directly or indirectly
disparage (whether orally or in writing, and in any forum, including in print
media or on social media) the Company or any of the Released Parties (other than
Jeffrey L. Gendell), or do anything that will, or is intended to, disparage or
damage the Company or the Released Parties (other than Jeffrey L. Gendell). The
Company agrees that, until January 1, 2021, Jeffrey L. Gendell will not directly
or indirectly disparage (whether orally or in writing, and in any forum,
including in print media or on social media) Employee, or do anything that will,
or is intended to, disparage or damage Employee. Employee agrees that, until
January 1, 2021, Employee will not directly or indirectly disparage (whether
orally or in writing, and in any forum, including in print media or on social
media) Jeffrey L. Gendell, or do anything that will, or is intended to,
disparage or damage Jeffrey L. Gendell. Notwithstanding the foregoing, nothing
in this Agreement shall be construed as prohibiting Employee from engaging in
concerted activity protected by the National Labor Relations Act, or from
participating in any investigation or proceeding conducted by the EEOC, NLRB, or
comparable state or local agency, or from providing truthful testimony given in
response to a lawful subpoena or similar court or governmental order or in any
report protected under the whistleblower provisions of any applicable law or
regulation.

11.    Assignment of Work Product/Works for Hire. Employee acknowledges and
agrees that any work product prepared, conceived, or developed by Employee
during the term of his employment with the Company, including but not limited to
all written documents and electronic data

 

SEVERANCE AGREEMENT AND RELEASE – GARY S. MATTHEWS    7



--------------------------------------------------------------------------------

pertaining thereto, is and shall remain the exclusive property of the Company,
and will be considered Proprietary Information subject to the terms of this
Agreement. Employee agrees that when appropriate, and upon written request of
the Company, Employee will acknowledge that his work product constitutes “works
for hire” and will cooperate in the filing for patents or copyrights with regard
to any or all such work product and will sign documentation necessary to
evidence ownership of such work product in the Company.

12.    Authority to Execute. Employee represents and warrants that he has the
authority to execute this Agreement, and that he has not assigned, sold,
transferred, or otherwise granted to any person any right related to his
employment by, or his separation from his employment with, the Company,
including any claims or demands in respect thereof.

13.    Restrictive Covenants

(a)    Employee’s eligibility to receive the Termination Payments and the
Company’s obligation to remit or convey the Termination Payments are expressly
conditioned on Employee’s consent to be bound by, and compliance with, the
restrictions and covenants set forth in this Section 13.

(b)    During the term of Employee’s employment with the Company or an Affiliate
(as defined in the Executive Severance Plan) and for a period of six (6) months
following the Effective Termination Date (the “Restricted Period”), Employee did
not and will not, whether on Employee’s own behalf or on behalf of or in
conjunction with any person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise whatsoever
(“Person”), directly or indirectly solicit or assist in soliciting in
competition with the Company, the business of any client or prospective client:

(i)    with whom Employee had personal contact or dealings on behalf of the
Company during the one year period preceding the Termination;

(ii)    with whom employees reporting to Employee have had personal contact or
dealings on behalf of the Company during the one year period immediately
preceding the Termination; or

(iii)    for whom Employee had direct or indirect responsibility during the one
year period immediately preceding the Termination.

(c)    During the Restricted Period, Employee will not directly or indirectly:

(i)    engage in any business that materially competes with any business of the
Company or its Affiliates (including, without limitation, businesses which the
Company or its Affiliates have specific plans to conduct within twelve
(12) months from the effective date of the Termination and as to which Employee
is personally aware of such planning) in any geographical area that is within
100 miles of any geographical area where the Company or its Affiliates
manufactures, produces, sells, leases, rents, licenses or otherwise provides its
products or services and over which Employee had substantive responsibilities (a
“Competitive Business”);

(ii)    enter the employ of, or render any services to, any Person (or any
division or controlled or controlling affiliate of any Person) who or which
engages in a Competitive Business;

 

SEVERANCE AGREEMENT AND RELEASE – GARY S. MATTHEWS    8



--------------------------------------------------------------------------------

(iii)    acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or

(iv)    interfere with, or attempt to interfere with, business relationships
between the Company or any of its Affiliates and customers, clients, suppliers,
partners, members or investors of the Company or its Affiliates.

(d)    Notwithstanding anything to the contrary in this Section 13, Employee
may, directly or indirectly, own, solely as an investment, securities of any
Person engaged in the business of the Company or its Affiliates that is publicly
traded on a national stock exchange or on the over-the-counter market if
Employee (i) is not a controlling person of, or a member of a group which
controls, such person or (ii) does not, directly or indirectly, own 5% or more
of any class of securities of such Person.

(e)    During the Restricted Period, Employee will not, whether on Employee’s
own behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

(i)    solicit or encourage any employee of the Company or its Affiliates to
leave the employment of the Company or its Affiliates; or

(ii)    hire any such employee who was employed by the Company or its affiliates
as of Effective Termination Date or who left the employment of the Company or
its affiliates coincident with, or within six (6) months prior to or after, the
Effective Termination Date.

(f)    During the Restricted Period, Employee will not, directly or indirectly,
solicit or encourage to cease to work with the Company or its Affiliates any
consultant then under contract with the Company or its Affiliates.

(g)    If a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Section 13 is an unenforceable restriction against Employee, the provisions
of this Section 13 shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine to be enforceable.

(h)    Employee agrees and acknowledges that his fulfillment of the obligations
contained in this Section 13 are necessary to protect the Company’s value and
goodwill. Employee further acknowledges the time, geography and scope
limitations of his obligations not to compete and not to interfere pursuant to
this Section 13 are reasonable, especially in light of the Company’s desire to
protect its Proprietary Information, and that Employee will not be precluded
from gainful employment if Employee is obligated not to compete or interfere
with the Company pursuant to the terms of this Section 13.

 

SEVERANCE AGREEMENT AND RELEASE – GARY S. MATTHEWS    9



--------------------------------------------------------------------------------

14.    Entire Agreement/Oral Modification/Severability. This Agreement cannot be
modified orally and can only be modified through a written document signed by
both parties. If any provision contained in this Agreement is determined to be
void, illegal, or unenforceable, in whole or in part, then the other provisions
contained herein shall remain in full force and effect as if the provision which
was determined to be void, illegal, or unenforceable had not been contained
herein. This Agreement, Employee’s Employment Agreement (effective as of
February 28, 2019), and the exhibits to Employee’s Employment Agreement
(including but not limited to the Executive Severance Plan) constitute the
entire agreement among the parties with respect to the subject matters covered
herein, and supersedes and extinguishes all prior negotiations, promises,
contracts, and agreements, whether written or oral, except that nothing in this
Agreement shall be deemed to affect or relieve Employee or the Company from any
continuing obligations contained in the Company’s Legal Compliance and Corporate
Policy or Employee Handbook, which survive the termination of Employee’s
employment, including, without limitation, any confidentiality, non-competition,
non-solicitation, non-disclosure, or other protective covenant, entered into
between Employee and the Company or any of the Released Parties. Employee’s
entitlement to the Termination Payments is expressly contingent on Employee’s
strict compliance with any such contractual provisions.

15.    No Guarantee of Tax Consequences. The Company makes no commitment or
guarantee to Employee (or anyone claiming through or on behalf of Employee) that
any federal, state, local or other tax treatment will (or will not) apply or be
available to any person eligible for compensation, benefits or other
remuneration under this Agreement and assumes no liability or responsibility
whatsoever for the tax consequences to Employee or to any other person eligible
for compensation, benefits or remuneration under this Agreement.

16.    Section 409A. This Agreement and the payments and benefits provided
hereunder are intended to comply with or otherwise be exempt from the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) and shall be construed, interpreted, and administered in a
manner consistent with such intent. Each payment made under this Agreement will
be treated as a separate payment and the right to a series of installment
payments under this Agreement will be treated as a right to a series of separate
payments. If Employee is a “specified employee” (within the meaning of
Section 409A), any payments or benefits that are treated as nonqualified
deferred compensation for purposes of Section 409A, subject to any applicable
exceptions, and that are payable or provided as a result of Employee’s
“separation from service” (within the meaning of Section 409A) that would
otherwise be paid or provided prior to the earliest of the dates set forth in
this sentence shall instead be deferred, accumulated and paid in a lump sum or
provided on the earliest of (i) the first day of the seventh month following
Employee’s separation from service, (ii) the date of Employee’s death, or
(iii) any date that otherwise complies with Section 409A. Any reimbursement of
any costs and expenses by the Company to Employee under this Agreement shall be
made by the Company in no event later than the close of the Employee’s taxable
year following the taxable year in which the cost or expense is incurred by
Employee. The expenses incurred by Employee in any calendar year that are
eligible for reimbursement under this Agreement shall not affect the expenses
incurred by Employee in any other calendar year that are eligible for
reimbursement hereunder and Employee’s right to receive any reimbursement
hereunder shall not be subject to liquidation or exchange for any other benefit.

17.    Withholding Taxes. The Company may withhold from any amounts payable with
respect to this Agreement such federal, state, local and other taxes as may be
required to be withheld pursuant to any applicable law or regulation.

 

SEVERANCE AGREEMENT AND RELEASE – GARY S. MATTHEWS    10



--------------------------------------------------------------------------------

18.    Notices. The person designated to receive any legal notices concerning
this Agreement is:

Mary Newman

Vice President, General Counsel and Corporate Secretary

IES Holdings, Inc.

5433 Westheimer Road, Suite 500

Houston, Texas 77056

Phone: (713) 860-1587

Email: mary.newman@ies-co.com

19.    Choice of Law. This Agreement shall be interpreted under and governed by,
construed and enforced in accordance with, and subject to, the laws of the State
of Texas, without giving effect to any principles of conflicts of law.

20.    Injunctive Relief. Employee agrees and acknowledges that the Company
and/or the Released Parties would suffer irreparable harm, incur substantial
damage, and would not have an adequate remedy at law for money damages if
Employee breached this Agreement. Accordingly, Employee acknowledges that,
without the necessity of proving actual damages or posting bond or other
security, the Company and/or the Released Parties are entitled to temporary or
permanent injunction or injunctions to prevent breaches of performance and to
specific enforcement of applicable covenants in addition to any other remedy to
which the Company and/or the Released Parties may be entitled, at law or in
equity. The Company shall also be entitled to the recovery of all attorneys’
fees and costs incurred by the Company in obtaining such relief. In such a
situation, the Company and/or the Released Parties may pursue any remedy
available, including declaratory relief, concurrently or consecutively in any
order as to any breach, violation, or threatened breach or violation of any of
the provisions set forth in this Agreement, and the pursuit of any particular
remedy is not to be deemed an election of remedies or waiver of the right to
pursue any other remedy. The Company may seek injunctive relief in federal or
state court in Harris County, Texas.

21.    Arbitration of Disputes. Aside from the Company’s ability to seek
injunctive relief, as set forth in Section 20, any controversy, dispute or claim
arising out of or relating in any way, to this Agreement or a purported breach
of this Agreement shall be settled through arbitration proceedings conducted in
Houston, Texas in accordance with the Commercial Arbitration Rules of the
American Arbitration Association. The matter shall be heard and decided, and
awards rendered by, a panel of three arbitrators. The Company and Employee shall
each select one arbitrator and the American Arbitration Association shall select
the third arbitrator, each of whom shall be on the American Arbitration
Association’s national panel of commercial arbitrators. The award rendered by
this arbitration panel shall be final and binding as between the parties hereto
and their heirs, executors, administrators, successors and assigns, and judgment
on the award may be entered by any court having jurisdiction. The cost of the
arbitrator and all reasonable and necessary attorneys’ fees that are a result of
the claims or defenses asserted in the arbitration shall be awarded to the
prevailing party. The prevailing party is either the party who is awarded legal
or equitable relief on its claims by the arbitration panel OR is a party who
successfully defends against and defeats claims that were asserted against it in
the arbitration proceeding. If there is no prevailing party, each party will pay
its own attorneys’ fees, costs, and expenses. The decision as to which party is
the prevailing party and the amount of fees and costs to be awarded to the
prevailing party shall be determined by the arbitration

 

SEVERANCE AGREEMENT AND RELEASE – GARY S. MATTHEWS    11



--------------------------------------------------------------------------------

panel. This fee-shifting provision shall not apply to claims or disputes arising
from federal or state laws prohibiting discrimination and retaliation, wage and
hour laws, or other employment laws that provide only for recovery of attorneys’
fees and costs to prevailing plaintiffs or where otherwise prohibited by law.

22.    Fully Understood Agreement, Time Limits and Payments Received. Employee
further acknowledges and affirms that he has read and understands the foregoing
Agreement and has agreed to its terms. Employee also hereby acknowledges and
affirms the sufficiency of the payments recited herein. Employee additionally
represents, warrants, and agrees that as of the Effective Termination Date
Employee has received, or will receive, in accordance with the terms of any
applicable benefit plan and applicable law, full and timely payment of all
compensation, including Accrued Rights (as defined by Section 14(a) of the
Executive Severance Plan), and that he has been appropriately paid for all time
worked. Employee acknowledges that, as of the Effective Termination Date, he is
not entitled to any compensation other than the Termination Payments expressly
identified in Section 2 of this Agreement and any unpaid Accrued Rights (as
defined by Section 14(a) of the Executive Severance Plan).

23.    Construction. Captions and headings used herein are for convenience only,
do not constitute a part of this Agreement, and shall not be considered in
construing this Agreement. Unless the context otherwise requires, all article,
section or subsection cross-references are to articles, sections or subsections
within this Agreement.

24.    Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed to be an original and both of which taken together
shall constitute one and the same agreement.

25.    Voluntary Agreement. Employee hereby represents and warrants that, prior
to signing below, he has had the opportunity to consult with independent legal
counsel of his choice, has read this document in its entirety and fully or
satisfactorily understands its content and effect, and that he has not been
subject to any form of duress or coercion in connection with this Agreement, is
completely satisfied with the terms reflected in this Agreement, and,
accordingly, knowingly makes this Agreement and agrees to be bound as described
in this Agreement.

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed
and delivered as of the date indicated below:

 

IES HOLDINGS, INC. /s/ Jeffrey L. Gendell Interim Chief Executive Officer
August 12, 2020

 

SEVERANCE AGREEMENT AND RELEASE – GARY S. MATTHEWS    12



--------------------------------------------------------------------------------

EMPLOYEE /s/ Gary Matthews

August 12, 2020

 

SEVERANCE AGREEMENT AND RELEASE – GARY S. MATTHEWS    13



--------------------------------------------------------------------------------

EXHIBIT A

Employment Agreement and Included Exhibits

[Filed Separately]

 

SEVERANCE AGREEMENT AND RELEASE – GARY S. MATTHEWS    14